Exhibit 10.3 ADVANCE FORMULA AGREEMENT This Advance Formula Agreement (the “Agreement”) is made as of February 5, 2014, by and between California Bank & Trust (“Bank”) and Owens Realty Mortgage, Inc., a Maryland corporation (“Borrower). Borrower executed and delivered unto Bank that certain Master Revolving Note, of even date herewith, made in the principal amount of Twenty Million Dollars ($20,000,000.00) (as the same may be amended, modified, supplemented, extended, renewed, restated, substituted and/or replaced from time to time, and whether in a greater or lesser amount, the “Master Revolving Note”). Borrower’s liabilities, obligations and indebtedness under or pursuant to the Master Revolving Note are secured pursuant to certain collateral documents, including, without limit, that document entitled Security Agreement, those documents entitled Deed of Trust, Security Agreement and Fixture Filing (with Assignment of Rents and Leases), and those documents entitled Pledge Agreement (Real Property SecuredNote), each executed by Borrower with or for the benefit of Bank, and delivered to Bank (as the same may be amended, modified, supplemented, extended, renewed, restated, substituted and/or replaced from time to time, and together with other documents that may now or hereafter constitute or evidence a grant of a security interest by Borrower in favor of Bank (the “Collateral Agreements”). 1. DEFINITIONS A. APPRAISED VALUE.“Appraised Value” means the “as-is” market value of real property, as determined by Bank from time to time using a reasonable and appropriate method which (i) conforms to then-current regulatory requirements, (ii) is determined by Bank to be reasonable and appropriate under the circumstances, and (iii) takes into account then-current market conditions, including vacancy factors, rental rates and concessions. B. ELIGIBLE LOAN NOTE. "Eligible Loan Note" means a Loan Note (as herein defined) acquired by Borrower* in the ordinary course of Borrower's business which meets each of the following requirements: i. The Loan Note is a promissory note payable to the order of Borrower; ii. The Loan Note is a valid, legally enforceable obligation of the maker of the Loan Note to Borrower, is not subject to any offset, counterclaim or other defense on the part of such maker or any claim on the part of such maker denying liability thereunder in whole or in part; iii. The outstanding principal balance owed on the Loan Note does not exceed Ten Million Dollars ($10,000,000.00) unless Bank in its sole and absolute discretion agrees otherwise; iv. The Loan Note is secured by a perfected first priority deed of trust or mortgage on real property located in the Western United States, by a perfected first priority assignment of rents and leases on such real property, and by a perfected first priority security interest in the improvements and personal property affixed to, attached to or located on such real property, and is not subject to a deed of trust/mortgage or other lien except in favor of Borrower; v. Borrower has provided to Bank such information and documents about the environmental condition of the real property subject to the deed of trust or mortgage that secures the Loan Note as Bank has requested, and Bank is satisfied with the environmental condition of the real property, in its sole and absolute discretion; vi. All payments payable under the Loan Note are either current or not more than 60 days past due if the Loan Note has not yet matured or, if the Loan Note has matured, are not more than 90 days past due; vii. All property taxes on the real property that secures the Loan Note have been paid current; viii. Insurance, in type and amount acceptable to Bank, is in effect for the real property that secures the Loan Note, for which Borrower and Bank are each named as loss payee and/or additional insured, as applicable; ix. Borrowerhas received title insurance, from a title insurance company and in type and amount acceptable to Bank, insuring Borrower’s interest in the deed of trust/mortgage and the real property that is the subject of the deed of trust/mortgage, and the title insurance policy states that successors in ownership of the indebtedness secured by the deed of trust/mortgage are also insureds; x. The ratio of (a) the outstanding principal balance of the Loan Note to (b) the then-current Appraised Value of the real property that secures the Loan Note is less than or equal to 75%; 1 xi. The maker of the Loan Note is not an officer, employee, partner, joint venture, agent, subsidiary or affiliate of Borrower; xii. None of the following has occurred with respect to the maker of the Loan Note: (a) the maker, or any partner of the maker, has died; (b) the dissolution, liquidation, termination of existence, insolvency or business failure of the maker has occurred, (c) the appointment of a receiver for any part of the property of the maker has occurred, (d) an assignment for the benefit of creditors, the filing of a petition in bankruptcy, or the commencement of any proceeding under any bankruptcy or insolvency laws by or against the maker has occurred, or (e) Borrower or Bank has received notice of the imminent occurrence of any of the foregoing with respect to such maker; xiii. The Loan Note strictly complies with all Borrower’s representations and warranties to Bank set forth in this Agreement, the Collateral Agreements and any other agreement(s) between Borrower and Bank or made by Borrower for the benefit of Bank; xiv. Borrower has executed and delivered to Bank a Pledge Agreement (Real Property Secured Note), in form and substance satisfactory to Bank, with respect to the Loan Note; xv. The original Loan Note, duly endorsed by Borrower in blank, has been delivered by Borrower to Bank; xvi. A Collateral Assignment of Deed of Trust (or mortgage, as the case may be), duly executed and acknowledged in form acceptable to Bank, has been delivered by Borrower to Bank, which Bank may, in its sole and absolute discretion, record with the appropriate Recorder’s office; xvii. The Loan Note does not evidence or reflect financing made for any of the following purposes, and the loan was not used for any of the following purposes:a land loan, a single purpose property loan, an acquisition and development loan or a construction loan; xviii. The Loan Note is accepted by Bank as an Eligible Loan Note, in its sole and absolute discretion. A Loan Note which is at any time an Eligible Loan Note, but which subsequently fails to meet any of the foregoing requirements other than (xviii), shall forthwith cease to be an Eligible Loan Note and shall be immediately deducted from the calculation of Eligible Loan Notes. *Notwithstanding the foregoing, if Bank in its sole and absolute discretion so agrees, a Note that otherwise qualifies as an Eligible Loan Note may qualify for that designation if it is payable to an entity that is a wholly owned subsidiary of Borrower (“Subsidiary”), Borrower has pledged to Bank all of itsinterest in Subsidiary by a document in form and substance satisfactory to Bank, and the term “Borrower” in each of clauses i, ii, iv, viii, ix, xiv, xv, xvi, above, applies to Subsidiary, each of clauses xi, xii, xiii applies to both Borrower and Subsidiary, and Subsidiary provides such information, documents and certifications to Bank about the Note as Bank may require. C. ELIGIBLE OWNED REAL PROPERTY.“Eligible Owned Real Property” means “Owned Real Property” (as herein defined) which meets each of the following requirements: i. The Owned Real Property is owned by Borrower;** ii. The Owned Real Property is located in the western United States; iii. The environmental condition of the Owned Real Property is acceptable to Bank, in its sole and absolute discretion; iv. All property taxes on the Owned Real Property have been paid current; v. The Owned Real Property is operating, has an occupancy rate of at least 70%, and is generating a positive cash flow before taking into account debt service payable to Bank; vi. Bank has a perfected first priority deed of trust/mortgage on the Owned Real Property, a perfected first priority assignment of rents and leases on the Owned Real Property, and a perfected first priority security interest in the improvements and personal property affixed to, attached to or located on the Owned Real Property, and none of the foregoing is subject to a deed of trust/mortgage or other lien other than in favor of Bank; 2 vii. Insurance, in type and amount acceptable to Bank, is in effect for the Owned Real Property, for which Bank is named as loss payee and/or additional insured, as applicable; viii. Bank has received title insurance, from a title insurance company and in type and amount acceptable to Bank, insuring its interest in the deed of trust/mortgage on the Owned Real Property; ix. Borrower has executed and delivered to Bank an environmental indemnity with respect to the Owned Real Property, in form and substance acceptable to Bank in its sole and absolute discretion; x. The Owned Real Property strictly complies with all Borrower’s representations and warranties to Bank set forth in this Agreement, the Collateral Agreements and any other agreement(s) between Borrower and Bank or made by Borrower for the benefit of Bank; xi. The Owned Real Property is accepted by Bank as Eligible Owned Real Property, in its sole and absolute discretion. Owned Real Property which is at any time Eligible Owned Real Property, but which subsequently fails to meet any of the foregoing requirements other than (xi), shall forthwith cease to be Eligible Real Property and shall be immediately deducted from the calculation of Eligible Owned Real Property. **Notwithstanding the foregoing, if Bank in its sole and absolute discretion so agrees, Real Property that otherwise qualifies as Eligible Owned Real Property may qualify for that description if it is payable to an entity that is a wholly owned subsidiary of Borrower (“Subsidiary”), Borrower has pledged to Bank all of its interest in Subsidiary by a document in form and substance satisfactory to Bank, the term “Borrower” in clause i applies to Subsidiary, and Subsidiary provides to Bank such information, documents and certifications to Bank about the real property as Bank may require. D. FORMULA LOANS. “Formula Loans” means, collectively, loans, advances and other credit made or extended by Bank to or in favor of Borrower under or pursuant to and evidenced by the Master Revolving Note, subject to the terms and conditions of this Agreement, the Master Revolving Note, the Collateral Agreements and any other agreement(s) between Borrower and Bank or by Borrower for the benefit of Bank related thereto (as the same may be amended, modified, extended, renewed, restated, substituted and/or replaced from time to time, but excluding any environmental indemnity or guaranty, the “Loan Documents”). E. LOAN NOTE. “Loan Note” means a promissory note payable to the order of Borrower,that is secured by a deed of trust or mortgage on real property. F. OWNED REAL PROPERTY. “Owned Real property” means real property owned by Borrower. 2. ADVANCE FORMULA. For and in consideration of Bank making the Formula Loans available to Borrower, Borrower warrants and agrees that the aggregate unpaid principal balance of Borrower's indebtedness to Bank outstanding under the Formula Loans shall not at any time exceed the Advance Formula. The “Advance Formula” means the lesser of (i) the face amount of the Master Revolving Note, or (ii) the sum of the following: A. With respect to each Eligible Loan Note, the lesser of 75% of the outstanding principal balance of that Eligible Loan Note and 50% of the then-current Appraised Value of the real property that secures that Eligible Loan Note; plus B. With respect to each Eligible Owned Real Property, 50% of the then-current Appraised Value of that Eligible Owned Real Property. 3. FORMULA COMPLIANCE. If, at any time, the aggregate unpaid principal balance of Borrower's indebtedness to Bank outstanding under the Formula Loans exceeds the Advance Formula, Borrower shall immediately pay Bank sums sufficient to reduce the Formula Loans by the amount of such excess, without the necessity of notice or demand by Bank. The foregoing shall not limit, waive or otherwise affect any rights or remedies available to Bank, whether under this Agreement, the Master Revolving Note, the Collateral Agreements, or any other Loan Documents, at law or otherwise. 4. LOAN FEE.For and in consideration of Bank making the Formula Loans available to Borrower, Borrower agrees to pay Bank a Loan Fee in the amount of One Hundred Thousand Dollars ($100,000.00) immediately upon execution of this Agreement.The Loan Fee is deemed earned upon execution of this Agreement by Borrower and Bank and is not refundable. 5. CERTIFICATES, SCHEDULES, REPORTS, AND RENT ROLLS. Borrower will deliver to Bank from time to time such agings, schedules, certificates, reports, and rent rolls as may be required by the Loan Documents. Borrower will deliver to Bank from time to time such additional schedules, certificates, reports, and rent rolls respecting all or any of the collateral pledged to Bank (“Collateral”), the items or amounts received by Borrower in full or partial payment of any of the Collateral, and any goods (the sale or lease of which by Borrower shall have given rise to any of the Collateral) possession of which has been obtained by Borrower, all and as to such extent as Bank may request. Any such aging, schedule, certificate, report, or rent roll shall be executed by a duly authorized officer of Borrower and shall be in such form and detail as Bank may specify. 3 6. INSPECTIONS; COMPLIANCE. Borrower shall permit Bank and its designees from time to time to make such inspections and audits, and to obtain such confirmations or other information, with respect to any of the Collateral as Bank is entitled to make or obtain under the Collateral Agreements or other Loan Document(s), and shall reimburse Bank on demand for all costs and expenses incurred by Bank in connection with such inspections and audits. Borrower shall further comply with all of the other terms and conditions of the Collateral Agreements and each of the other Loan Documents. Notwithstanding any of the provisions contained this Agreement or otherwise, Borrower hereby acknowledges and agrees that upon completion of any such inspection or audit Bank shall have the right to modify the percentage of Eligible Loan Notes and the percentage of Eligible Owned Real Property included within the Advance Formula under Section 2 above, based on its review of the results of such inspection or audit. 7. DEFAULT. Any failure by Borrower to comply with this Agreement shall constitute a default under the Formula Loans and under the Master Revolving Note, the Collateral Agreements and the Indebtedness, as defined therein, and each of the other Loan Documents, and Bank shall be entitled to exercise any and all rights and remedies available to it as a result of such default, whether under this Agreement, the Master Revolving Note, the Collateral Agreements, or any other Loan Document(s), at law or otherwise. 8. AMENDMENTS; WAIVERS; OTHER DOCUMENTS. This Agreement may be amended, modified or terminated only in writing duly executed by Borrower and Bank. No delay by Bank in requiring Borrower's compliance herewith shall constitute a waiver of such right. The rights granted to Bank hereunder are cumulative, and in addition to any other rights Bank may have by agreement or under applicable law. This Agreement shall supersede and replace in their entirety any prior advance formula agreements in effect between Bank and Borrower. Borrower acknowledges and agrees that the Formula Loans are further subject to the terms and conditions of all other instruments, documents and agreements evidencing, governing, securing or otherwise relating to the Formula Loans. 9. GOVERNING LAW. This Agreement shall be governed by and construed in accordance with the internal laws of the State of California, without regard to conflict of laws principles. 10. JURY WAIVER.BORROWER AND BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE INDEBTEDNESS. IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year first above written. BANK: BORROWER: CALIFORNIA BANK & TRUST OWENS REALTY MORTGAGE, INC., a Maryland corporation By: /s/ Thomas C. Paton, Jr. Thomas C. Paton, Jr.By:/s/ William C, Owens Senior Vice President and Manager William C. Owens President 4
